office_of_chief_counsel internal_revenue_service memorandum number release date cc psi clangley postn-118964-09 third party communication none date of communication not applicable uilc date july to w ricky stiff chief excise_tax program from stephanie n bland senior technician reviewer cc psi subject sec_4483 e logging vehicles this responds to you request for non-taxpayer specific legal advice regarding whether sec_4483 of the internal_revenue_code code applies to certain vehicles described in the scenario you provided this advice may not be used or cited as precedent scenario the typical virginia logging operation is a small family business with three to five trucks each delivering two to three loads of harvested wood per day to a consuming mill there are operations that can run as many a sec_40 trucks with multiple crews as well as small crews with just a single truck these trucks in virginia are registered as logging vehicles by a check off on the annual state registration form this provision was enacted by the virginia general assembly at the request of the forestry community specifically to meet the requirement of the hvut provision that the truck is registered under the laws of the state or states in which such vehicle is required to be registered as a highway_motor_vehicle used exclusively in the transportation of harvested forest products forest timberland in virginia is primarily owned by private individuals a small amount is owned by forest industry and there is federal ownership but harvest off forest service land is minutely small none of the virginia consuming mills are located on forestland property available for commercial harvesting given this ownership pattern it would be impossible for a logger hauling harvested wood to be able to transport to and from a point located on a forested site postn-118964-09 a typical logging truck travels from a home or shop location to the harvest site for loading each day this truck will travel - miles on public roads then enter the forest where it will travel a few hundred feet to several miles to reach the harvest or loading location this vehicle is empty and has a gross vehicle weight gvw of big_number to big_number lbs the truck is then loaded with wood or it switches out with a pre loaded trailer and travels to the consuming mill on public roads at a gvw of big_number to big_number lbs the typical haul to the mill i sec_50 to miles after unloading at the mill the empty truck returns to the woods on public roads again at the empty gvw or big_number to big_number lbs at days end the truck will return to home or shop empty on an average three load day at a mile haul this truck will travel miles at the lower gvw big_number - big_number lbs and miles above the big_number b hvut weight threshold given an average of four days per week weeks per year this truck will travel big_number miles at below the hvut threshold and big_number miles above the threshold virginia loggers are aware that if a truck is used to move equipment haul wood from a secondary facility such as a wood yard or is used for any other purpose than hauling forest products from the site this disqualifies that particular truck from the hvut reduction for this reason loggers typically have a designated truck for moving equipment that is not claimed for the reduction or make other arrangements through contract or other methods law and analysis sec_4481 provides that a tax is imposed on the use of any highway_motor_vehicle which together with the semitrailers and trailers customarily used in connection with highway motor vehicles of the same type as such highway_motor_vehicle has a taxable_gross_weight of at least big_number pounds at the rate specified in the following table taxable_gross_weight rate_of_tax at least big_number pounds dollar_figure per year plus but not over big_number pounds thereof in excess of big_number pounds dollar_figure for each big_number pounds or fraction over big_number pounds dollar_figure sec_4483 provides that the tax imposed by sec_4481 shall be reduced by percent with respect to any highway_motor_vehicle if-- the exclusive use of such vehicle during any taxable_period is the transportation to and from a point located on a forested site of products harvested from such forested site and such vehicle is registered under the postn-118964-09 laws of the state in which such vehicle is required to be registered as a highway_motor_vehicle used in the transportation of harvested forest products sec_4483 was enacted in p l sec_902 the deficit_reduction_act_of_1984 as part of a general strategy to reduce the heavy vehicle use_tax and increase the diesel_fuel_tax the joint_committee report explains the reason for the change as follows congress believed that the highway excise_taxes needed to be restructured to reduce the effect of the heavy vehicle use_tax congress concluded that the higher rates scheduled to take effect under the highway revenue act of would have imposed a large tax on trucking operations which did not necessarily relate to the amount of business they might do and that an alternative form of highway excise taxation should be devised which is more definitely correlated with the use of trucks therefore congress decided to substitute a higher diesel_fuel_tax for a lower use_tax however congress did not believe that the heavy vehicle use_tax should be eliminated one objective of highway excise taxation is to impose taxes on highway users that are proportionate to the public highway costs which are allocable to their respective uses these costs generally depend not only on mileage but also on vehicle weight taxes that correlate only with mileage are insufficient for satisfying the objective of cost allocation thus congress decided to retain so much of a heavy vehicle use_tax that varies with vehicle weight as is necessary when taken in combination with increases in the diesel_fuel_tax to approximately maintain the prior_law relation between highway_taxes and allocable_costs for various types of highway vehicles joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong jcs-41-84 the original senate amendment of the bill proposed a fifty percent reduction of the use_tax for logging vehicles used exclusively to haul harvested forested products from the forested site and registered for that purpose the conference agreement provided for a twenty-five percent reduction for logging vehicles that are used exclusively to haul harvested forested products to and from the forested site and are registered for that purpose see h_r conf_rep sec_4483 tracks the language of the conference agreement the statutory language when combined with the legislative_history indicates that congress intended to apply a reduced_tax_rate to registered logging vehicles used exclusively to haul forested products from a forested site postn-118964-09 conclusion in the scenario presented the vehicle is used exclusively for transporting forested products from a point located in a forested site it is not used to move equipment to haul wood from a secondary facility or for any purpose other than transporting forested products from the forested site furthermore it is registered as a logging vehicle under the laws of virginia therefore it qualifies as a logging vehicle under sec_4483 if you have any questions concerning this memorandum please contact at charles j langley jr
